Citation Nr: 1514701	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation in the amount of $17,431.70.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had confirmed active duty from August 1990 to July 1991 and from January 2004 to March 2005.  He apparently had subsequent periods of active duty, as will be discussed in the Remand section below.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision of a Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of recovery of an overpayment of VA compensation in the amount of $17,431.70.  The case is currently under the jurisdiction of the Cleveland, Ohio, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation.  38 C.F.R. § 1.965(a). 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Committee on Waivers stated in its May 2012 decision that the overpayment was created as a result of a retroactive reduction of VA compensation due to the Veteran's concurrent receipt of VA benefits and military pay for a period of active duty from June 2009 to August 2010 as well as a78 days during fiscal year 2009 for which the Veteran received drill pay.  The law prohibits the concurrent payment of active service pay and full VA compensation pay without a waiver.  See 38 U.S.C.A. § 5304(c) (West 2014); 38 C.F.R. § 3.700(a).  See also 38 C.F.R. § 3.654.  "Active service pay means pay received for active duty, active duty for training payments, and inactive duty for training."  38 C.F.R. § 3.654(a).

The record before the Board does not include appropriate service department documentation of the Veteran's period or periods of active duty subsequent to March 2005.  Nor does it contain an accounting from the AOJ of how the figure of $17,431.70 was calculated.  Although the Board notes that the Veteran has not specifically challenged the amount of the overpayment, such documentation is nonetheless necessary for the Board to properly consider the claim.  See Narron v. West, 13 Vet. App. 223, 228-229 (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed.).  Thus, the record must contain the evidence upon which the determination was made (such as records from the service department noting periods of active duty and/or drill pay) and the record must include an explanation from the AOJ of how the amount of the overpayment was calculated.

Further, the Veteran contends that recovery of the debt would cause him undue hardship.  Addressing this contention requires information regarding the Veteran's financial status.  The record contains a VA Form 5655 (Financial Status Report) completed by the Veteran in March 2012.  An updated Financial Status Report from the Veteran is needed in order for the Board to properly evaluate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department(s) and obtain documentation showing the Veteran's dates of active duty service after March 2005, such as a DD-214 or other appropriate documentation. 

2.  Contact the Veteran and request that he complete a current VA Form 5655 (Financial Status Report).  

3.  The AOJ must clearly explain how the amount of the overpayment was calculated based on the records showing periods of active duty and/or drill pay.  

4.  After the requested development has been completed, the AOJ should readjudicate the Veteran's claim, and if the benefit sought is not granted, issue a Supplemental Statement of the Case, and return the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




